DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 01/20/2021.
Applicant’s cancelation of claims 3-5, 7, 9, 11-13, and 15 is acknowledged and require no further examining.  Claims 1-2, 6, 8, 10, and 14 are pending and examined below.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding of claim 1, the phrase “wherein the mandrel places are retracted” appears to be a typographical error and should be written as “wherein the mandrel plates are retracted”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 6, 8, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the phrase “the mandrel plates are retracted before the fingers complete folding” renders claims 1 and 10 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 8 lines 15-17 of the Specification, the pushers are disclosed as being formed with mandrel plates that are angled at an upper end.  The Specification does not disclose the mandrel plates are not disclosed as being retracted before the finger complete folding.  Therefore, the feature is considered new matter.
Claims 2, 6, 8, and 14 are dependent of claims 1 and 10 respectively and include the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Baker et al. (4295839) in view of references Beetz (2925758) and Moen (4197789).
Regarding claim 10, Baker et al. disclose an apparatus for erecting a carton (15) form a blank (figure 1), the apparatus including:
a support (9) for supporting the blank (Figure 1) near outer edges thereof;
a vertically operable punch head (5) for engaging the blank (Figure 1) and against which sides (19) and ends (21) of the carton (15) can be formed; and
engagement members (31, 33) extending along respective sides of the punch head (5);
wherein the engagement members each include plurality of fingers (31, 33) pivotably fixed to, and extending outwardly from, the punch head, (5) for folding the outer portions (27) of the side portions (19) and the outer portions (27) of the end portions (21) downwardly and against the external sides of the carton so that goods stored there in avoid contact with the diecut raw side edges of the carton (5).
(Figure 1-2, 14a-14d and Column 4 lines 1-7, Column 5 lines 9-16, Column 5 lines 67-68 through Column 6 lines 1-7, Column 6 lines 40-50, Column 7 lines 27-36, 58-62)

Beetz discloses an apparatus for forming carton, wherein the apparatus comprises a punch head (4) and a series of pushers (13), and wherein the pushers are configured pivot towards the punch head. (Figure 2, 3 and Column 3 lines 31-36, Column 4 lines 22-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pushers of Baker et al. by incorporating the pivotally movable pushers since column 4 lines 24-30 of Beetz states such a modification would prevent any perceptible friction or undesirable folding.
Moen disclose an apparatus for erecting a carton, wherein the apparatus comprises mandrel plates (120) that are angled at an upper end (144, 146) to provide a constricting forming path to apply pressure to the side portions and end portions of the blank (I), wherein the mandrel plates are configured to extend and retract from the blank. (Figure 5-7 and Column 4 lines 40-49, Column 5 lines 13-33, Column 7 lines 4-15, 59-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Baker et al. by incorporating the mandrel plates as taught by Moen, since such a modification will allow the mandrel plates to adjust the amount of pressure applied to the folded blank.
Regarding claim 14, Baker et al. modified by Beetz and Moen disclose the punch head (Baker et al. – 5) operatively corresponds to an internal portion of the carton (Baker et al. – 15). (Baker et al. – Figure 14a-14d)

Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over reference Baker et al. (4295839) in view of references Beetz (2925758), Moen (4197789), and Reich (2071949).
Regarding claim 1, Baker et al. disclose a method of erecting a carton (15) from a blank (figure 1), the method including:
engaging the blank (figure 1) with a punch head (5) against which the carton (15) is formed;
folding side portions (19) of the blank (figure 1) against the punch head (5) to form sides of the carton (15),
folding outer portions (25) of the side portions (19) of the blank (figure 1) away from the punch head (5) and against an external side of the carton (15);
folding end portions (21) of the blank (figure 1) against the punch head (5) to form end portions of the carton (15);
folding outer portions (27) of the end portions (21) of the blank (figure 1) away from the punch head (5) and against an external end of the carton (15); and
securing the corner gussets (23) formed between the side (19) and end (21) portions against sides or ends of the carton (15),

(Figure 1-2, 14a-14d and Column 4 lines 1-7, Column 5 lines 9-16, Column 5 lines 67-68 through Column 6 lines 1-7, Column 6 lines 40-50, Column 7 lines 27-36, 58-62)
However, Baker et al. do not disclose the folding is completed with pushers that move toward the punch head, wherein the pushers are formed with mandrel plates that are angled at an upper end, and do not disclose the step of applying glue to side and end portions of the blank for securing the outer portion of the side and end portions once folded.
Beetz discloses an apparatus for forming carton, wherein the apparatus comprises a punch head (4) and a series of pushers (13), and wherein the pushers are configured pivot towards the punch head. (Figure 2, 3 and Column 3 lines 31-36, Column 4 lines 22-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pushers of Baker et al. by incorporating the pivotally movable pushers since column 4 lines 24-30 of Beetz states such a modification would prevent any perceptible friction or undesirable folding.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Baker et al. by incorporating the mandrel plates as taught by Moen, since such a modification will allow the mandrel plates to adjust the amount of pressure applied to the folded blank.
Reich discloses a carton formed from a blank (A), wherein the process of erecting the carton comprises the step of adhesively securing the outer portions (17, 20) of the side (16) and end (19) portions to the side portion (16) and end portion (19) respectively.  The step of adhesively securing is interpreted to include applying glue to the carton. (Page 1 Column 2 lines 52-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Baker et al. by incorporating the step of applying glue since page 2 column 1 lines 1-4 of Reich states such a modification would help prevent accidental unfolding of the corner gussets.
Regarding claim 2, Baker et al. modified by Beetz, Moen, and Reich disclose the blank (Baker et al. – Figure 1) is supported along outer edges prior engagement with 
Regarding claim 6, Baker et al. modified by Beetz, Moen, and Reich disclose the method is performed with a blank of paper based material coated with waterproof coating or formed of barrier papers, or plastic lamented paper and/or board. (Baker et al. – Column 4 lines 1-5)
Regarding claim 8, Baker et al. modified by Beetz, Moen, and Reich disclose the punch head (Baker et al. – 5) operatively corresponds to an internal portion of the carton (Baker et al. – 15). (Baker et al. – Figure 14a-14d)

Response to Arguments
The Amendments filed on 01/20/2021 have been entered.  Applicant’s cancelation of claims 3-5, 7, 9, 11-13, and 15 is acknowledged and require no further examining.  Claims 1-2, 6, 8, 10, and 14 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Baker et al. (4295839) modified by reference Beetz (2925758), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon 
Applicant states:
Applicant submits that Baker teaches away from the claimed subject matter.  For example, the claimed subject matter is directed to avoiding contacting goods with diecut raw side edges.  To this end, the diecut raw edges of Baker are not neatly tucked away.  Rather, the Baker edges are fully exposed at an “acute” angle to the side walls and are open conduits for transmissions of contaminants into the core of the container.

In response to applicant's argument that Baker does not teach goods stored there in avoid contact with diecut raw sides edges of the carton, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Baker et al. disclose folding the outer portions of the side portions and the outer portions of the end portions are folded downward towards the exterior sides of the carton.  The “diecut raw edges” are interpreted to be the outer edges of the blank.  Since the outer portions with the diecut raw edges are folded to the exterior of the carton, the product held within the carton is interpreted to not contact the diecut raw edges.  Therefore, Baker et al. does disclose the step of folding the outer portions “so that goods stored there in avoid contact with diecut raw side edges of the carton”.
Furthermore, Baker et al. discloses the paperboard stock inherently has a springiness to it and, in order to insure the flanges don’t spring back to their pre-folded 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 26, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731